North, J.
Following onr affirmance of defendant’s conviction and sentence (See 326 Mich. 526), his application for a rehearing accompanied by a brief in support thereof was granted and oral argument allowed. However at such rehearing no further brief in behalf of defendant was submitted, nor was any oral argument made on the rehearing in support of his claims of error previously asserted. Nonetheless we have again considered the reasons and grounds for reversal set forth in defendant’s brief filed on the original hearing and also those set forth in his motion and brief for a rehearing.
Notwithstanding a brief has not been filed nor oral argument made in behalf of defendant, it is quite obvious that, as previously urged, he contends he should be granted a new trial because: (1) The verdict was contrary to the great weight of evidence (evidently meaning insufficient to establish defendant’s guilt beyond a reasonable doubt), and (2) That prejudicial error was committed by the special prosecutor’s disparagement of appellant and his counsel. Defendant also relies upon errors asserted and briefed in behalf of codefendants Cooper, Hancock and Omacht.
Our reconsideration of this case in each of the above respects discloses nothing which would justify a departure from our former conclusion that defendant’s conviction and sentence should be affirmed. The reasons for our present decision adequately appear in our former opinion in the instant case  †and in our earlier opinions affirming the conviction of the respective defendants in the noted companion cases,  as well as in our opinions on rehearing in the Cooper *168Case  and in the Omacht Case,  handed down herewith.
Our former affirmance of defendant’s conviction and sentence is reaffirmed.
Boyles, O. J., and Sharpe, J., concurred with North, J.